
	
		I
		112th CONGRESS
		1st Session
		H. R. 2804
		IN THE HOUSE OF REPRESENTATIVES
		
			August 5, 2011
			Mr. Himes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on stannic
		  oxide.
	
	
		1.Stannic oxide
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.12.81Stannic oxide (CAS No. 18282–10–5) (provided for in subheading
						2825.90.20)FreeNo changeNo change12/31/2014
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
